NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAMES STORM SHIRLEY,                            No. 19-35176

                Plaintiff-Appellant,            D.C. No. 3:14-cv-00215-LAB

 v.
                                                MEMORANDUM*
UNIVERSITY OF IDAHO; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Larry A. Burns, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      James Storm Shirley appeals pro se from the district court’s order dismissing

his action alleging violations of the Americans with Disabilities Act (“ADA”) and

the Rehabilitation Act (“RA”). We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Bishop Paiute Tribe v. Inyo County, 863 F.3d 1144, 1151 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2017) (dismissal for mootness and lack of jurisdiction); Cholla Ready Mix,

Inc. v. Civish, 382 F.3d 969, 973 (9th Cir. 2004) (dismissal under Eleventh

Amendment immunity). We may affirm on any basis supported by the record.

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court properly dismissed Shirley’s ADA and RA claims for

injunctive relief as moot because Shirley is ineligible for readmission to law

school. See Tate v. Univ. Med. Ctr. of S. Nev., 606 F.3d 631, 634 (9th Cir. 2010) (a

court lacks jurisdiction when the issues in a case are moot).

      To the extent Shirley seeks damages, dismissal of his ADA and RA claims

was proper because Shirley failed to allege facts sufficient to show that defendants

were deliberately indifferent to his need for accommodations. See Duvall v.

County of Kitsap, 260 F.3d 1124, 1138-39 (9th Cir. 2001) (to recover monetary

damages under ADA and RA, a plaintiff must show intentional discrimination; the

test for intentional discrimination is deliberate indifference, and “bureaucratic

slippage” or negligence does not amount to deliberate indifference).

      We reject as meritless Shirley’s contentions that the parties are diverse and

that the district court was biased.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).



                                          2                                       19-35176
      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                         3                                    19-35176